Title: To John Adams from William Tudor, Sr., 21 June 1789
From: Tudor, William, Sr.
To: Adams, John



Dear Sir
Boston 21 June 1789

I thank you for correcting my careless Appellation of federal Republic as applied to the National Government. We are so used to absurdities & indefinite Terms when speaking of the great Constitution, that I am now to ask your Indulgence in future for sometimes hastily using adopting Expressions which are so often improperly used by our Massachusetts Politicians. And yet notwithstanding your just Idea of the sole Sovereignty of the national Government, was a Man to tell our general Court that the Commonwealth of Massachusetts was not a Sovereign & independent State they would charge him with talking Treason. They admit that Congress now is Sovereign, quoad certain Purposes, and this State alone sovereign for others. This Error & nonsense they will persist in, untill the full Operation of the national Statutes, & the new officers get into Play. And give me leave to ask if Congress is not in a Degree countinancing this Delusion? Are they not, I mean the lower House, encouraging those extreme democratic Notions which have hitherto impeded the Advancement of that full Respectability that our Country is entitled to, by refusing to admit of those Distinctions & Titles which effect so much in European Governments? The News Papers inform that even the Title of Esquire is become an Abomination in their Ears. And on the same Principle so ought the Addition of Mr. to be. To act thoroughly consistent they ought to turn Quakers in Politicks, if not in Religion. This Silliness pleases Mr. Han. Mr. S.A. & Dr. J. I most heartily wish all the Fools of the same Stamp throughout the Union would unite & colonize. There is Land enough upon the Banks of the Ohio for all the democratic Simpletons in the United States. There let them found a Utopia & crack Acorns with the equal Commoners of the Woods. It is owing to Envy & a contemptible Pride, that our chief Magistrates are to be denied those Titles which would be expressive of their Posts, because two only can possess them and because thirteen Excellencies would be then out titled.
I inclose you the Copy of a Petition presented to the General Court in their May session of 1788. If it should not furnish an argument in favor of a National Bankrupt Act, it may furnish a very extraordinary and interesting Piece of private an individual History. The Facts alleged in the Petition were fully substantiated before a Committee of both Houses, & a Bill in favour of the Petitioner was reported, but miscarried, for various local Reasons, of no Importance now to relate.
I must sincerely thank you for your two last Letters, & for your promised care of the one Inclosed. That Letter occasioned me some Mortification. But a Wife & six children with a sinking Profession, forbid me being the Dupe of Feelings, which, perhaps, all the Seekers & would be Devourers “of the Loaves & Fishes,” are not troubled with. I hope before this Letter reaches New York you will have had the Pleasure of Meeting Mrs. Adams; that Friend of your Heart so well calculated to mitigate the Cares of your Station. Pray make my most affectionate Compliments to that Lady, & be assured of my unalterable & perfect Attachment.
Wm Tudor